Case 4:20-cr-00045-SDJ-CAN Document 48 Filed 12/28/20 Page 1 of 1 PageID #: 213




                       UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF TEXAS
                            SHERMAN DIVISION

  UNITED STATES OF AMERICA                 §
                                           §
  v.                                       §   CRIMINAL CASE NO. 4:20-CR-45-SDJ
                                           §
  JAMES TYLER ROSE                         §

            MEMORANDUM ADOPTING THE REPORT AND
       RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE

       Came on for consideration the Report and Recommendation of the United

 States Magistrate Judge (“Report”), this matter having been referred to the

 Magistrate Judge pursuant to 28 U.S.C. § 636. On November 17, 2020, the Report of
     .
 the Magistrate Judge, (Dkt. #47), was entered containing proposed findings of fact

 and recommendations that Defendant James Tyler Rose’s Motion to Suppress,

 (Dkt. #33), be denied. Having assessed the Report, and no objections thereto having

 been timely filed, the Court determines that the Magistrate Judge’s Report should be

 adopted.

       It is therefore ORDERED that Defendant James Tyler Rose’s Motion to

 Suppress, (Dkt. #33), is DENIED.

        So ORDERED and SIGNED this 28th day of December, 2020.




                                                  ____________________________________
                                                  SEAN D. JORDAN
                                                  UNITED STATES DISTRICT JUDGE




                                         -1-
